Citation Nr: 0414856	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  02-17 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, denied 
the veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.

As will be discussed below, this appeal is remanded to the RO 
via the Appeals Management Center in Washington, D.C.  


REMAND

On review of the veteran's claims folder, the Board notes 
that the veteran has not been provided with a VA audiological 
examination to assess his current level of hearing 
impairment, using VA standards, in order to determine whether 
or not it meets the initial threshold criteria to warrant 
eligibility for VA compensation for hearing loss, pursuant to 
38 C.F.R. § 3.385 (2003).  

The evidence associated with the veteran's claims file 
includes private audiological treatment records dated 1996 to 
2000, showing that the veteran has been diagnosed with a 
current bilateral hearing loss disability and tinnitus.  
Although his service medical records do not show onset of 
hearing loss in service, he contends that his current 
audiological disabilities are the result of his exposure to 
acoustic trauma during his period of active duty.  He has 
testified before the Board at a December 2003 videoconference 
hearing that he served as a crewman in the engineering 
department of an aircraft carrier and was exposed to constant 
noise from the ship's engines and machinery.  His oral 
testimony is corroborated by his DD214, which shows that he 
served as a machinist's mate aboard the aircraft carrier USS 
Forrestal and that he had over three years of sea service.  
The Board concludes that in view of this evidence, a VA 
medical examination is necessary in order to obtain a nexus 
opinion regarding the relationship between the veteran's 
current hearing loss and tinnitus and his period of active 
duty.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The 
case is therefore remanded so that the veteran may be 
scheduled for this examination.  

The Board further notes that the veteran has indicated in his 
hearing testimony that he was examined and treated for his 
hearing problems approximately 15 years earlier by an 
audiologist in Erie, Pennsylvania, and also that he had his 
hearing examined on several occasions while employed at 
Steris (formerly American Sterilizer Company) from 1959 to 
1997.  If these aforementioned records are still available, 
they would be useful towards deciding the veteran's claims.  
Therefore, the case should be remanded so that an attempt may 
be made to obtain and associate these records with the claims 
file, along with any other pertinent evidence identified by 
the veteran.  See Moore v. Derwinski, 2 Vet. App. 375, 376 
(1992).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  In this regard, the 
United States Court of Appeals for Veterans Claims has held 
that section 5103(a) and § 3.159(b), requires VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The claims file must be reviewed to 
ensure that all VCAA notice and duty to 
assist obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a), (b); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  In addition to medical records 
associated with the veteran's employment 
at Steris (formerly American Sterilizer 
Company) from 1959 to 1997, and the 
treatment he reportedly received from an 
audiologist in Erie, Pennsylvania, 
approximately 15 years ago, the veteran 
must be contacted and requested to 
identify all healthcare providers, VA and 
non-VA, inpatient and outpatient, who 
have treated him for bilateral hearing 
loss and tinnitus since military service.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  Regardless of the veteran's 
response, all outstanding VA treatment 
reports should be obtained.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.  

3.  If any of the relevant records sought 
cannot be obtained, the veteran must be 
notified of such, explaining the efforts 
used to obtain those records, and 
describing any further action to be taken 
with respect to the claim.  

4.  A VA audiological examination must be 
scheduled for the purpose of ascertaining 
the current nature, extent of severity, 
and etiology of any current bilateral 
hearing loss and tinnitus found.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

Following a review of the service and 
postservice medical records, the 
examiner must address the following 
medical issues:

(a)  What are the veteran's 
current auditory thresholds in 
each ear, measured in decibels, 
at the frequencies of 500, 
1000, 2000, 3000 and 4000 
Hertz?

(b)  Is any hearing loss in 
each ear found on examination 
due to the veteran's military 
service on any basis?

(c)  Is any hearing loss in 
each ear found on examination 
due to both service and post 
service environmental factors, 
to include noise exposure?

(d)  Is any tinnitus found on 
examination is due to the 
veteran's military service on 
any basis, including as 
secondarily related to his 
bilateral hearing loss?

All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claims of 
entitlement to service connection for 
bilateral hearing loss and tinnitus must 
be readjudicated.  If any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


